Agid, J.
¶16 (concurring) — While I agree with the majority opinion, I write separately to emphasize the guardianship statute’s requirement that incapacity be “based upon a demonstration of management insufficien-cies over time in the area of person or estate.”6 As the majority explains, the legislature clearly drafted the guardianship statute to avoid a rush to judgment that would unfairly or inappropriately deprive a ward of her liberty. In furtherance of that objective, it not only created the lengthy process the majority describes at pages 929-30, it also *931incorporated as a substantive standard the requirement that one seeking a guardianship establish a pattern of incapacity “over time.” In my view, a four-day coma such as the one we have assumed Ms. Rivas suffered in this case, cannot as a matter of law suffice to meet that substantive standard. I therefore agree that the trial court should have granted Muraki’s motion for summary judgment.

 RCW 11.88.010(l)(c) (emphasis added).